Per Curiam.
In this action Susan Schillinger appeals an order of the district court for Lancaster County, Nebraska, modifying the parties’ divorce decree so as to change custody of the parties’ two children from herself to appellee, the children’s father. The trial court found that there had been a material change in circumstances such that it was in the best interests of the children that their custody be changed to their father.
*420In this court’s review of a case involving the modification of a decree of dissolution with respect to a change of custody, we review the record de novo to determine if the trial court abused its discretion in deciding that issue. The court also considers and may give weight to the fact that the trial court saw and heard the witnesses. Parker v. Parker, 234 Neb. 167, 449 N.W.2d 553 (1989).
Our de novo review of the extensive record, including audiotapes of phone conversations and in camera testimony of the children, reveals that the evidence supports the order of the trial court. There was no abuse of discretion. Accordingly, the order of the trial court is affirmed.
Affirmed.